Opinion by
Mr. Chief Justice Jones,
The judgment in ejectment in fay or of the plaintiff administrator, entered by the court below subsequent to its haying sustained the administrator’s preliminary objections in the nature of a demurrer to the defendant’s answer to the 'complaint, is affirmed, subject, however, to a stay of execution thereon for a period of sixty days in order to afford defendant an opportunity to institute an appropriate proceeding in the Orphans’ Court of Philadelphia County for the adjudication of her claim of alleged right to the ownership of the realty *603in question. If such, proceeding in the Orphans’ Court is duly instituted by the defendant, the stay herewith imposed shall continue thereafter until the matter has been finally disposed of by the Orphans’ Court or until such other time as that court may prescribe.
Judgment in ejectment affirmed with limited stay of execution.